1. Where the bill of exceptions is forwarded without a certified transcript of the record, though it may have embraced in it a full copy of such record, the writ of error will be dismissed. (R.)2. There being no authentic portion of the record here, a suggestion of a diminution thereof cannot be allowed. (R.)3. A case dismissed for want of a certified transcript of the record will not be reinstated upon the production of the receipt forwarded by the clerk of this court to the clerk of the superior court staling that the bill of exceptions and transcript had been received, accompanied by the certificate of the latter officer to the effect that from such receipt, he believed he had forwarded such transcript. (R.)Practice in Uie Supreme Court. January Term, 1876.The above head-notes report this case.